745 So.2d 591 (1999)
Marciana Doreen SEGUI, Appellant,
v.
Daniel William NESTER, Appellee.
No. 99-1166.
District Court of Appeal of Florida, Fifth District.
December 17, 1999.
Stacey Pastel Dougan of Greenberg Traurig, Florida Coation Against Domestic *592 Violence, Miami, Virginia Daire, Florida Coalition Against Domestic Violence, Tallahassee, and Tania R. Schmidt-Alpers, Central Florida Legal Services, Inc., Palatka, for Appellant.
No Appearance for Appellee.
THOMPSON, J.
Marciana Doreen Segui appeals the dismissal of her petition for an injunction against repeat violence, filed pursuant to section 784.046, Florida Statutes (1997). We reverse because the trial court dismissed the petition without providing an evidentiary hearing. See Brand v. Elliott, 610 So.2d 37 (Fla. 5th DCA 1992) (reversing order granting injunctive relief where court announced it did not have time to conduct evidentiary hearing, because argument of counsel alone does not constitute evidence from which court can determine propriety of granting injunctive relief). Accordingly, this cause is remanded for proceedings not inconsistent with this opinion.
REVERSED and REMANDED.
COBB and W. SHARP, JJ., concur.